Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1,6-8,11,13-14,16-23,27,30,33,46,52 and 55 pending in this application. Claims 1, 11, 13-14, 16-20  were examined before. New claim 55 that   is added belong to examined group of invention.  Claims 6-8, 21-23 ,27,30,33,46 and 52  being withdrawn. 

Claims 6-8, 21-23 ,27,30,33,46, 52 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   1, 11, 13-14, 16-20, 55 and  claims 6-8, 21-23 ,27,30,33,46, 52 as set forth in the Office action mailed on, 1/6/2021 is hereby withdrawn and claims 6-8, 21-23 ,27,30,33,46, 52 are hereby rejoined with claims  1, 11, 13-14, 16-20, 55 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 

Claims  1, 6, 11,13-14,16-23,27,30,33,46 and 55  are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Kelly Plummer on 02/17/2022.

EXAMINER’S AMENDMENT
Cancel claims 7-8 and 52.
Amend claims  1, 6, 21-22, 27, 30, 33, 46,  55 as follows.
 
Claim 1 line 15 replace -  to OAA.-with- to OAA; and further comprising:
(e)  a gene encoding NADH-dependent glyoxylate reductase that catalyzes the conversion of glyoxylate to glycolate or a gene encoding NADPH-dependent glyoxylate reductase that catalyzes the conversion of glyoxylate to glycolate or
(f) a gene encoding alanine-glyoxylate aminotransferase, a gene encoding glycine dehydrogenase, a gene encoding glycine transaminase, a gene encoding 
Claim 6 line 2 replace - comprises- with – further comprises  -.
Claim 21 line 2 replace - comprises- with – further comprises  -.
Claim 22 line 2 replace - comprises- with – further comprises  -.
Claim 27 line 2 replace - comprises- with – further comprises  -.
Claim 30 line 2 replace - comprises- with – further comprises  -.
Claim 33 line 2 replace -  wherein- with – wherein further  -.
Claim 55 line 2 replace - comprises- with – further comprises  -.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a glyoxylate producing recombinant microorganism for the synthesis of glycolic acid (GA) and/or glycine, comprising: (a) a gene encoding malate thiokinase that catalyzes the conversion of malate to malyl coenzyme A; and (b) a gene encoding malyl coenzyme A lyase that catalyzes the conversion of malyl coenzyme A to glyoxylate and acetyl-CoA, wherein the acetyl-CoA produced by the malyl coenzyme A lyase combines|[d]] with the oxaloacetate (OAA) to increase the biosynthesis of GA and/or glycine; further comprising: (c) a gene encoding malate dehydrogenase that catalyzes the conversion of pyruvate to malate; or (d) a gene encoding pyruvate carboxylase that catalyzes the conversion of pyruvate to OAA, and/or a gene encoding phosphoenolpyruvate carboxylase that catalyzes the conversion of phosphoenolpyruvate to OAA, and/or a gene encoding phosphoenolpyruvate 

 Thus claims  1, 6, 11,13-14,16-23,27,30,33, 46 and 55  are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652